Title: To George Washington from Henry Hill, 4 March 1797
From: Hill, Henry
To: Washington, George

 

Sir
Philad[elphi]a March 4th 1797

I should derive particular satisfaction from General Washington’s acceptance of a brace of Turkish pistols of curious workmanship now intrusted to a young gentleman with that view.
They once form’d part of the military equipage of Field Mareschal Count Lowenthal and descended to a worthy grandson who a few weeks before he died handed them to me. A Sense of personal obligation and his having actually accomplishd the best & greatest designs are motives of gratitude that would impel me to make the General a more precious tender.
But seeing the right intention captivates, & is prosper’d by, a noble mind, may not these things in your possession serve as honest signs of an early attachment that in the course of above forty-years-experience became fixed & inviolably maintain’d by, Sir Your most obedt hble servt

Henry Hill

